Citation Nr: 1429991	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  13-04 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for cause of the Veteran's death.

2. Entitlement to dependency and indemnity compensation pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1945 to October 1946.  He died in August 1993.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a March 2012 rating decision issued by the Regional Office (RO) in Milwaukee, Wisconsin.  The appeal was subsequently transferred to the Cleveland, Ohio RO.

The law governing claims for accrued benefits provides that, upon the death of a veteran, a survivor claiming entitlement may be paid periodic monetary benefits to which the veteran was entitled at the time of death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when the veteran died.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2013).  Given that there is no evidence of a claim pending at the time of the Veteran's death, and given that there is no argument to the contrary, the Board will neither address nor refer a claim of entitlement to accrued benefits.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.  A review of the documents in such file reveals a May 2014 hearing transcript.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.  

The issue of entitlement to service connection for cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran was not rated totally disabled due to a service-connected disorder during the 10 years prior to his death.


CONCLUSION OF LAW

The criteria for dependency and indemnity compensation under 38 U.S.C.A. § 1318 (b) are not met. 38 U.S.C.A. §§ 1318, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.22, 3.102, 3.159 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In January 2012, VA notified the appellant of what the evidence must show to establish the appellant as a proper claimant for dependency and indemnity compensation benefits, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The issue was readjudicated in December 2012.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

VA has made reasonable efforts to obtain relevant records adequately identified by the appellant; all evidence pertinent to the claim for dependency and indemnity compensation benefits is before the Board.  Additionally, at the May 2014 Board hearing, the appellant's representative and the Veterans Law Judge fully explained the issue.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); see also 38 C.F.R. § 3.103(c)(2) (2010).  

Benefits under 38 U.S.C.A. § 1318 

The Board notes that although it appears that the appellant remarried, because she did so in September 2010 at approximately age 64, she is an eligible surviving spouse.  38 U.S.C.A. § 103(d)(2)(b); 38 C.F.R. § 3.55(a)(10).

Under 38 U.S.C.A. § 1318, a surviving spouse may be entitled to dependency and indemnity compensation in the same manner as if the veteran's death were service- connected, under certain specific conditions.  VA shall pay dependency and indemnity compensation under 38 U.S.C.A. § 1318 to the surviving spouse of a veteran who dies not as the result of his own willful misconduct, and who at the time of death was in receipt of or "entitled to receive" compensation for a service-connected disability rated totally disabling provided, in pertinent part, that the disability was continuously rated totally disabling for a period of at least 10 consecutive years immediately preceding death.  The total rating may be either schedular or based upon unemployability.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.

At the time of the Veteran's death, he was not service-connected for any disability.  A total disability rating was never assigned either for an individual service-connected disability, on the basis of a combined rating, or on the basis of entitlement to individual unemployability due to service-connected disorders.  Hence, the criteria that a total disability rating be in existence for at least 10 consecutive years preceding death are not met as a matter of law. 

The appellant has not alleged any applicable theory of entitlement to benefits under 38 U.S.C.A. § 1318, to include a theory of clear and unmistakable error in a prior final rating decision, or absence of receipt of total disability benefits due to non-waiver of concurrent retirement payments.  Although in August 2011, the appellant described her claim as "new and material" and submitted copies of the Veteran's service treatment records, those records were redundant of the evidence at the time of an October 1946 rating decision.  Thus, nor is there a claim to reopen based on a theory of newly received service records.  38 C.F.R. § 3.22.  Accordingly, entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1318(b) is denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to dependency and indemnity compensation pursuant to the provisions of 38 U.S.C.A. § 1318 is denied.


REMAND

The claim regarding entitlement to service connection for cause of the Veteran's death must be remanded to obtain outstanding records.  In the May 2014 hearing, the appellant said that the Veteran had been treated for heart problems at the Cincinnati and Chillicothe VA Medical Centers since the early 60s and that some of his doctors indicated that his heart problems were related to his military service.  Since such records could help substantiate the appellant's claim, they should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should contact the Chillicothe and Cincinnati VA Medical Centers, and obtain the Veteran's treatment records, specifically any records from 1960 through August 1993 pertaining to treatment for a cardiovascular disorder to include any evidence which tends to link a cardiovascular disorder to the Veteran's military service.  

If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

2. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


